

116 HR 6628 IH: Congressional Power of the Purse Act
U.S. House of Representatives
2020-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6628IN THE HOUSE OF REPRESENTATIVESApril 28, 2020Mr. Yarmuth (for himself, Mrs. Lowey, and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committees on Oversight and Reform, Transportation and Infrastructure, Rules, Foreign Affairs, Ways and Means, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Congressional Budget and Impoundment Control Act of 1974 to strengthen congressional control and review, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Congressional Power of the Purse Act. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Title I—Strengthening Congressional Control and Review To Prevent ImpoundmentSec. 101. Strengthening congressional control.Sec. 102. Strengthening congressional review.Sec. 103. Updated authorities for and reporting by the Comptroller General.Sec. 104. Advance congressional notification and litigation.Sec. 105. Penalties for failure to comply with the Impoundment Control Act of 1974.Title II—Strengthening Transparency and ReportingSubtitle A—Funds Management and Reporting to the CongressSec. 201. Expired balance reporting in the President’s budget.Sec. 202. Cancelled balance reporting in the President’s budget.Sec. 203. Lapse in appropriations reporting in the President’s budget.Sec. 204. Transfer and other repurposing authority reporting in the President’s budget.Sec. 205. Authorizing cancellations in indefinite accounts by appropriation.Subtitle B—Empowering Congressional Review through Nonpartisan Congressional Agencies and Transparency InitiativesSec. 211. Requirement to respond to requests for information from the Government Accountability Office for budget and appropriations law decisions.Sec. 212. Reporting requirements for Antideficiency Act violations.Sec. 213. Department of Justice reporting to Congress for Antideficiency Act violations.Sec. 214. Publication of budget or appropriations law opinions of the Department of Justice Office of Legal Counsel.Title III—Strengthening Congressional Role in and Oversight of Emergency Declarations and DesignationsSec. 301. Improving checks and balances on the use of the National Emergencies Act.Sec. 302. National Emergencies Act declaration spending reporting in the President’s budget.Sec. 303. Emergency and overseas contingency operations designations by Congress in statute.IStrengthening Congressional Control and Review To Prevent Impoundment101.Strengthening congressional control(a)In generalThe Impoundment Control Act of 1974 (2 U.S.C. 681 et seq.) is amended by adding at the end the following:1018.Prudent obligation of budget authority and specific requirements for expiring budget authority(a)Special message requirementWith respect to budget authority proposed to be rescinded or that is set to be reserved or proposed to be deferred in a special message transmitted under section 1012 or 1013, such budget authority—(1)shall be made available for obligation in sufficient time to be prudently obligated as required under section 1012(b) or 1013; and(2)may not be deferred or otherwise withheld from obligation during the 90-day period before the expiration of the period of availability of such budget authority, including, if applicable, the 90-day period before the expiration of an initial period of availability for which such budget authority was provided.(b)Administrative requirementWith respect to an apportionment of an appropriation (as that term is defined in section 1511 of title 31, United States Code) made pursuant to section 1512 of such title, an appropriation shall be apportioned—(1)to make available all amounts for obligation in sufficient time to be prudently obligated; and(2)to make available all amounts for obligation, without precondition or limitation (including footnotes) that shall be met prior to obligation, not later than 90 days before the expiration of the period of availability of such appropriation, including, if applicable, 90 days before the expiration of an initial period of availability for which such appropriation was provided..(b)Clerical amendmentThe table of contents of the Congressional Budget and Impoundment Control Act of 1974 set forth in section 1(b) of such Act is amended by adding after the item relating to section 1017 the following:1018. Prudent obligation of budget authority and specific requirements for expiring budget authority..102.Strengthening congressional review(a)In generalThe Impoundment Control Act of 1974 (2 U.S.C. 681 et seq.), as amended by section 101(a), is further amended by adding at the end the following:1019.Reporting(a)Apportionment of appropriations(1)In generalNot later than 90 days after the date of enactment of this section, the Office of Management and Budget shall complete implementation of an automated system to post each document apportioning an appropriation, pursuant to section 1513(b) of title 31, United States Code, including any associated footnotes, in a format that qualifies each such document as an Open Government Data Asset (as defined in section 3502 of title 44, United States Code), not later than 2 business days after the date of approval of such apportionment, and shall place on such website each document apportioning an appropriation, pursuant to such section 1513(b), including any associated footnotes, already approved for the fiscal year, and shall report the date of completion of such requirements to the Committees on the Budget and Appropriations of the House of Representatives and Senate.(2)Explanatory statementEach document apportioning an appropriation posted on a publicly accessible website under paragraph (1) shall also include a written explanation by the official approving each such apportionment (pursuant to section 1513(b) of title 31, United States Code) of the rationale for the apportionment schedule and for any footnotes.(3)Special process for transmitting classified documentation to the CongressThe Office of Management and Budget or the applicable department or agency shall make available classified documentation relating to apportionment to appropriate congressional committees on a schedule to be determined by each such committee.(4)Department and agency reportEach department or agency shall notify the Committees on the Budget and Appropriations of the House of Representatives and the Senate and any other appropriate congressional committees if—(A)an apportionment is not made in the required time period provided in section 1513(b) of title 31, United States Code;(B)an approved apportionment received by the department or agency conditions the availability of an appropriation on further action; or(C)an approved apportionment received by the department or agency may hinder the prudent obligation of such appropriation or the execution of a program, project, or activity by such department or agency,and such notification shall contain information identifying the bureau, account name, appropriation name, and Treasury Appropriation Fund Symbol or fund account. (b)Approving officials(1)Delegation of authorityNot later than 15 days after the date of enactment of this section, any delegation of apportionment authority pursuant to section 1513(b) of title 31, United States Code that is in effect as of such date shall be submitted for publication in the Federal Register. Any delegation of such apportionment authority after the date of enactment of this section shall, on the date of such delegation, be submitted for publication in the Federal Register. The Office of Management and Budget shall publish such delegations in a format that qualifies such publications as an Open Government Data Asset (as defined in section 3502 of title 44, United States Code) on a public internet website, which shall be continuously updated with the position of each Federal officer or employee to whom apportionment authority has been delegated.(2)Report to CongressNot later than 5 days after any change in the position of the approving official with respect to such delegated apportionment authority for any account is made, the Office shall submit a report to the Congress explaining why such change was made..(b)Clerical amendmentThe table of contents of the Congressional Budget and Impoundment Control Act of 1974 set forth in section 1(b) of such Act, as amended by section 101(b), is further amended by adding after the item relating to section 1018 the following:1019. Reporting..103.Updated authorities for and reporting by the Comptroller General(a)Section 1015 of the Impoundment Control Act of 1974 (2 U.S.C. 686) is amended—(1)in subsection (a), in the matter following paragraph (2), by striking the last sentence; and(2)by adding at the end the following:(c)Review(1)In generalThe Comptroller General shall review compliance with this part and shall submit to the Committees on the Budget, Appropriations, and Oversight and Reform of the House of Representatives, the Committees on the Budget, Appropriations, and Homeland Security and Governmental Affairs of the Senate, and any other appropriate congressional committee of the House of Representatives and Senate a report, and any relevant information related to the report, on any noncompliance with this part.(2)Information, documentation, and viewsThe President or the head of the relevant department or agency of the United States shall provide information, documentation, and views to the Comptroller General, as is determined by the Comptroller General to be necessary to determine such compliance, not later than 20 days after the date on which the request from the Comptroller General is received, or if the Comptroller General determines that a shorter or longer period is appropriate based on the specific circumstances, within such shorter or longer period.(3)AccessTo carry out the responsibilities of this part, the Comptroller General shall also have access to interview the officers, employees, contractors, and other agents and representatives of a department, agency, or office of the United States at any reasonable time as the Comptroller General may request..(b)Section 1001 of the Impoundment Control Act of 1974 (2 U.S.C. 681) is amended—(1)in paragraph (3), by striking the or at the end of the paragraph;(2)in paragraph (4), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following:(5)affecting or limiting in any way the authorities provided to the Comptroller General under chapter 7 of title 31, United States Code..104.Advance congressional notification and litigationSection 1016 of the Impoundment Control Act of 1974 (2 U.S.C. 687) is amended to read as follows:1016.Suits by Comptroller GeneralIf, under this chapter, budget authority is required to be made available for obligation and such budget authority is not made available for obligation or information, documentation, views, or access are required to be produced and such information, documentation, views, or access are not produced, the Comptroller General is expressly empowered, through attorneys of their own selection, to bring a civil action in the United States District Court for the District of Columbia to require such budget authority to be made available for obligation or such information, documentation, views, or access to be produced, and such court is expressly empowered to enter in such civil action, against any department, agency, officer, or employee of the United States, any decree, judgment, or order which may be necessary or appropriate to make such budget authority available for obligation or compel production of such information, documentation, views, or access. No civil action shall be brought by the Comptroller General to require budget authority be made available under this section until the expiration of 15 calendar days following the date on which an explanatory statement by the Comptroller General of the circumstances giving rise to the action contemplated is filed with the Speaker of the House of Representatives and the President of the Senate, except that expiration of such period shall not be required if the Comptroller General finds (and incorporates the finding in the explanatory statement filed) that the delay would be contrary to the public interest..105.Penalties for failure to comply with the Impoundment Control Act of 1974(a)In generalThe Impoundment Control Act of 1974 (2 U.S.C. 681 et seq.), as amended by section 102(a), is further amended by adding at the end the following:1020.Penalties for failure to comply(a)Administrative disciplineAn officer or employee of the Executive Branch of the United States Government violating this part shall be subject to appropriate administrative discipline including, when circumstances warrant, suspension from duty without pay or removal from office.(b)Reporting violations(1)In generalIn the event of a violation of section 1001, 1012, 1013, or 1018 of this part, or in the case that the Government Accountability Office issues a legal decision concluding that a department, agency, or office of the United States violated this part, the President or the head of the relevant department or agency as the case may be, shall report immediately to Congress all relevant facts and a statement of actions taken. A copy of each report shall also be transmitted to the Comptroller General and the relevant inspector general on the same date the report is transmitted to the Congress.(2)ContentsAny such report shall include a summary of the facts pertaining to the violation, the title and Treasury Appropriation Fund Symbol of the appropriation or fund account, the amount involved for each violation, the date on which the violation occurred, the position of any individuals responsible for the violation, a statement of the administrative discipline imposed and any further action taken with respect to any officer or employee involved in the violation, and a statement of any additional action taken to prevent recurrence of the same type of violation. In the case that the Government Accountability Office issues a legal decision concluding that a department, agency, or office of the United States violated this part and the relevant department, agency, or office does not agree that a violation has occurred, the report provided to Congress, the Comptroller General, and relevant inspector general will explain its position.(3)Opportunity to respondIf the report identifies the position of any officer or employee as involved in the violation, such officer or employee shall be provided a reasonable opportunity to respond in writing, and any such response shall be appended to the report..(b)Clerical amendmentThe table of contents of the Congressional Budget and Impoundment Control Act of 1974 set forth in section 1(b) of such Act, as amended by section 102(b), is further amended by adding after the item relating to section 1019 the following:1020. Penalties for failure to comply..IIStrengthening Transparency and ReportingAFunds Management and Reporting to the Congress201.Expired balance reporting in the President’s budgetSection 1105(a) of title 31, United States Code, is amended by adding at the end the following:(40)for the budgets for each of fiscal years 2022 through 2026, a report on—(A)unobligated expired balances as of the beginning of the current fiscal year and the beginning of each of the preceding 2 fiscal years by agency and the applicable Treasury Appropriation Fund Symbol or fund account; and(B)an explanation of expired balances in any Treasury Appropriation Fund Symbol or fund account that exceed the lesser of 5 percent of total appropriations made available for that account or $100,000,000..202.Cancelled balance reporting in the President’s budgetSection 1105(a) of title 31, United States Code, as amended by section 201, is further amended by adding at the end the following:(41)for the budgets for each of fiscal years 2022 through 2026, a report on—(A)cancelled balances (pursuant to section 1552(a)) for the preceding 3 fiscal years by agency and Treasury Appropriation Fund Symbol or fund account;(B)an explanation of cancelled balances in any Treasury Appropriation Fund Symbol or fund account that exceed the lesser of 5 percent of total appropriations made available for that account or $100,000,000; and(C)a tabulation, by Treasury Appropriation Fund Symbol or fund account and appropriation, of all balances of appropriations available for an indefinite period in an appropriation account available for an indefinite period that do not meet the criteria for closure under section 1555, but for which either—(i)the head of the agency concerned or the President has determined that the purposes for which the appropriation was made have been carried out; or(ii)no disbursement has been made against the appropriation—(I)in the prior year and the preceding fiscal year; or(II)in the prior year and which the budget estimates zero disbursements in the current year..203.Lapse in appropriations reporting in the President’s budgetSection 1105(a) of title 31, United States Code, as amended by section 202, is further amended by adding at the end the following:(42)a report on—(A)any obligation or expenditure made by a department or agency affected in whole or in part by any lapse in appropriations of 5 consecutive days or more during the preceding fiscal year; and(B)(i)with respect to any such obligation or expenditure, the amount so obligated or expended, the account affected, and an explanation of which Antideficiency Act exceptions permitted the department or agency, as the case may be, to incur such obligation or expenditure; and(ii)an explanation of any changes in the application of any Antideficiency Act exception for a program, project, or activity from any explanations previously reported on pursuant to this paragraph..204.Transfer and other repurposing authority reporting in the President’s budgetSection 1105(a) of title 31, United States Code, as amended by section 203, is further amended by adding at the end the following:(43)for the budget for fiscal year 2022, a report on—(A)any transfer authority or other authority to repurpose appropriations provided in a law other than an appropriation act; and(B)with respect to any such authority, the citation to the statute, the list of departments or agencies covered, an explanation of when such authority may be used, and an explanation on any use of such authority in the preceding 3 fiscal years..205.Authorizing cancellations in indefinite accounts by appropriation(a)In generalSubchapter IV of chapter 15 of title 31, United States Code, is amended by inserting after section 1555 the following:1555a.Cancellation of appropriations available for indefinite periods within an accountAny remaining balance (whether obligated or unobligated) from an appropriation available for an indefinite period in an appropriation account available for an indefinite period that does not meet the requirements for closure under section 1555 shall be canceled, and thereafter shall not be available for obligation or expenditure for any purpose, if—(1)the head of the agency concerned or the President determines that the purposes for which the appropriation was made have been carried out; and(2)no disbursement has been made against the appropriation for two consecutive fiscal years..(b)Clerical amendmentThe table of sections for subchapter IV of chapter 15 of title 31, United States Code, is amended by inserting after the item relating to section 1555 the following:1555a. Cancellation of appropriations available for indefinite periods within an account..BEmpowering Congressional Review through Nonpartisan Congressional Agencies and Transparency Initiatives211.Requirement to respond to requests for information from the Government Accountability Office for budget and appropriations law decisions(a)In generalSubchapter II of chapter 7 of title 31, United States Code, is amended by adding at the end the following:722.Requirement to respond to requests for information from the Government Accountability Office for budget and appropriations law decisions(a)If an executive agency or the District of Columbia government receives a written request for information, documentation, or views from the Government Accountability Office relating to a decision or opinion on budget or appropriations law, the executive agency or the District of Columbia government shall provide the requested information, documentation, or views not later than 20 days after receiving the written request, unless such written request specifically provides otherwise.(b)If an executive agency or the District of Columbia government fails to respond to the request for information, documentation, or views within the time required by this section—(1)the Comptroller General shall notify, in writing, the Committee on Oversight and Reform of the House of Representatives, Committee on Homeland Security and Governmental Affairs of the Senate, and any other appropriate congressional committee of the House of Representatives and the Senate of such failure; and(2)the Comptroller General is hereby expressly empowered, through attorneys of their own selection, to bring a civil action in the United States District Court for the District of Columbia to require such information, documentation, or views to be produced, and such court is expressly empowered to enter in such civil action, against any department, agency, officer, or employee of the United States, any decree, judgment, or order which may be necessary or appropriate to require such production.(c)Nothing in this section shall be construed as affecting or otherwise limiting the authorities provided to the Comptroller General in section 716 of this title..(b)Clerical amendmentThe table of sections for subchapter II of chapter 7 of title 31, United States Code, is amended by inserting after the item relating to section 721 the following:722. Requirement to respond to requests for information from the Government Accountability Office for budget and appropriations law decisions..212.Reporting requirements for An­ti­de­fi­cien­cy Act violations(a)Violations of section 1341 or 1342Section 1351 of title 31, United States Code, is amended—(1)by striking If and inserting (a) If the Government Accountability Office, an executive agency, or the District of Columbia government determines that; and(2)by adding at the end the following: (b)Any such report shall include a summary of the facts pertaining to the violation, the title and Treasury Appropriation Fund Symbol of the appropriation or fund account, the amount involved for each violation, the date on which the violation occurred, the position of any officer or employee responsible for the violation, a statement of the administrative discipline imposed and any further action taken with respect to any officer or employee involved in the violation, a statement of any additional action taken to prevent recurrence of the same type of violation, a statement of any determination that the violation was not knowing and willful that has been made by the executive agency or District of Columbia government, and any written response by any officer or employee identified by position as involved in the violation. In the case that the Government Accountability Office issues a legal decision concluding that section 1341(a) or 1342 was violated and the executive agency or District of Columbia government, as applicable, does not agree that a violation has occurred, the report provided to the President, the Congress, and the Comptroller General will explain its position..(b)Violations of section 1517Section 1517 of title 31, United States Code, is amended—(1)in subsection (b), by striking If and inserting If the Government Accountability Office, an executive agency, or the District of Columbia government determines that; and(2)by adding at the end the following:(c)Any such report shall include a summary of the facts pertaining to the violation, the title and Treasury Appropriation Fund Symbol of the appropriation or fund account, the amount involved for each violation, the date on which the violation occurred, the position of any officer or employee responsible for the violation, a statement of the administrative discipline imposed and any further action taken with respect to any officer or employee involved in the violation, a statement of any additional action taken to prevent recurrence of the same type of violation, a statement of any determination that the violation was not knowing and willful that has been made by the executive agency or District of Columbia government, and any written response by any officer or employee identified by position as involved in the violation. In the case that the Government Accountability Office issues a legal decision concluding that subsection (a) was violated and the executive agency or District of Columbia government, as applicable, does not agree that a violation has occurred, the report provided to the President, the Congress, and the Comptroller General will explain its position..213.Department of Justice reporting to Congress for Antideficiency Act violations(a)Violations of sections 1341 or 1342Section 1350 of title 31, United States Code, is amended—(1)by striking An officer and inserting (a) An officer; and(2)by adding at the end the following:(b)(1)If an executive agency or the District of Columbia government reports, under section 1351, a violation of section 1341(a) or 1342, the Attorney General shall promptly review such report and investigate to the extent necessary to determine whether there are reasonable grounds to believe that the responsible officer or employee knowingly and willfully violated such section 1341(a) or 1342, as applicable. If the Attorney General determines that there are such reasonable grounds, the Attorney General diligently shall investigate a criminal violation under this section.(2)The Attorney General shall submit to Congress and the Comptroller General on or before March 31 of each calendar year an annual report detailing separately for each executive agency and the District of Columbia government—(A)the number of reports under section 1351 transmitted to the President during the preceding calendar year;(B)the number of reports reviewed in accordance with paragraph (1) during the preceding calendar year;(C)without identification of any individual officer or employee of the United States Government or of the District of Columbia government, a description of each investigation undertaken in accordance with paragraph (1) during the preceding calendar year and an explanation of the status of any such investigation; and(D)without identification of any individual officer or employee of the United States Government or of the District of Columbia government, an explanation of any update to the status of any review or investigation previously reported pursuant to this subsection..(b)Violations of section 1517Section 1519 of title 31, United States Code, is amended—(1)by striking An officer and inserting (a) An officer; and(2)by adding at the end the following: (b)(1)If an executive agency or the District of Columbia government reports, under section 1517(b), a violation of section 1517(a), the Attorney General shall promptly review such report and investigate to the extent necessary to determine whether there are reasonable grounds to believe that the responsible officer or employee knowingly and willfully violated such section 1517(a). If the Attorney General determines that there are such reasonable grounds, the Attorney General diligently shall investigate a criminal violation under this section.(2)The Attorney General shall submit to Congress and the Comptroller General on or before March 31 of each calendar year an annual report detailing separately for each executive agency and the District of Columbia government—(A)the number of reports under section 1517(b) transmitted to the President during the preceding calendar year;(B)the number of reports reviewed in accordance with paragraph (1) during the preceding calendar year;(C)without identification of any individual officer or employee of the United States Government or of the District of Columbia government, a description of each investigation undertaken in accordance with paragraph (1) during the preceding calendar year and an explanation of the status of any such investigation; and(D)without identification of any individual officer or employee of the United States Government or of the District of Columbia government, an explanation of any update to the status of any review or investigation previously reported pursuant to this subsection..214.Publication of budget or appropriations law opinions of the Department of Justice Office of Legal Counsel(a)Schedule of publication for final OLC opinionsEach final opinion issued by the Office of Legal Counsel of the Department of Justice relating to section 1301(a), 1341, 1342, 1501, 1502, 1512, 1513, 1515, 1517, or 3302(b) of title 31, United States Code, any provision of the Balanced Budget and Emergency Deficit Control Act of 1985, the Federal Credit Reform Act of 1990, the Impoundment Control Act of 1974, an appropriation Act, continuing resolution, or another provision of law providing or governing appropriations or budget authority shall be made available on its public website in a manner that is searchable, sortable, and downloadable in its entirety as soon as is practicable, but—(1)not later than 30 days after the opinion is issued or updated if such action takes place on or after the date of enactment of this Act;(2)not later than 1 year after the date of enactment of this Act for an opinion issued on or after January 20, 1993;(3)not later than 2 years after the date of enactment of this Act for an opinion issued on or after January 20, 1981, and before or on January 19, 1993;(4)not later than 3 years after the date of enactment of this Act for an opinion issued on or after January 20, 1969, and before or on January 19, 1981; and(5)not later than 4 years after the date of enactment of this Act for all other opinions.(b)Exceptions and limitation on public availability of final OLC opinions(1)In generalA final OLC opinion or part thereof may be withheld only to the extent—(A)information contained in the opinion was—(i)specifically authorized to be kept secret, under criteria established by an Executive order, in the interest of national defense or foreign policy;(ii)properly classified, including all procedural and marking requirements, pursuant to such Executive order;(iii)the Attorney General determines that the national defense or foreign policy interests protected outweigh the public’s interest in access to the information; and(iv)put through declassification review within the past two years;(B)information contained in the opinion relates to the appointment of a specific individual not confirmed to Federal office;(C)information contained in the opinion is specifically exempted from disclosure by statute (other than sections 552 and 552b of title 5, United States Code), if such statute—(i)requires that the material be withheld in such a manner as to leave no discretion on the issue; or(ii)establishes particular criteria for withholding or refers to particular types of material to be withheld;(D)information in the opinion includes trade secrets and commercial or financial information obtained from a person and privileged or confidential whose disclosure would likely cause substantial harm to the competitive position of the person from whom the information was obtained;(E)the President, in his or her sole and nondelegable determination, formally and personally claims in writing that executive privilege prevents the release of the information and disclosure would cause specific identifiable harm to an interest protected by an exception or the disclosure is prohibited by law; or(F)information in the opinion includes personnel and medical files and similar files the disclosure of which would constitute a clearly unwarranted invasion of personal privacy.(2)Determination to withholdAny determination under this subsection to withhold information contained in a final OLC opinion shall be made by the Attorney General or a designee of the Attorney General. The determination shall be—(A)in writing;(B)made available to the public within the same timeframe as is required of a formal OLC opinion;(C)sufficiently detailed as to inform the public of what kind of information is being withheld and the reason therefore; and(D)effective only for a period of 3 years, subject to review and reissuance, with each reissuance made available to the public.(3)Final opinionsFor final OLC opinions for which the text is withheld in full or in substantial part, a detailed unclassified summary of the opinion shall be made available to the public, in the same timeframe as required of the final OLC opinion, that conveys the essence of the opinion, including any interpretations of a statute, the Constitution, or other legal authority. A notation shall be included in any published list of OLC opinions regarding the extent of the withholdings.(4)No limitation on freedom of informationNothing in this subsection shall be construed as limiting the availability of information under section 552 of title 5, United States Code or construed as an exemption under paragraph (3) of subsection (b) of such section.(5)No limitation on reliefA decision by the Attorney General to release or withhold information pursuant to this Act shall not preclude any action or relief conferred by statutory or regulatory regime that empowers any person to request or demand the release of information.(6)Reasonably segregable portions of opinions to be publishedAny reasonably segregable portion of an opinion shall be provided after withholding of the portions which are exempt under this section. The amount of information withheld, and the exemption under which the withholding is made, shall be indicated on the released portion of the opinion, unless including that indication would harm an interest protected by the exemption in this paragraph under which the withholding is made. If technically feasible, the amount of the information withheld, and the exemption under which the withholding is made, shall be indicated at the place in the opinion where such withholding is made.(c)Method of publicationThe Attorney General shall publish each final OLC opinion to the extent the law permits, including by publishing the opinions on a publicly accessible website that—(1)with respect to each opinion—(A)contains an electronic copy of the opinion, including any transmittal letter associated with the opinion, in an open format that is platform independent and that is available to the public without restrictions;(B)provides the public the ability to retrieve an opinion, to the extent practicable, through searches based on—(i)the title of the opinion;(ii)the date of publication or revision; or(iii)the full text of the opinion;(C)identifies the time and date when the opinion was required to be published, and when the opinion was transmitted for publication; and(D)provides a permanent means of accessing the opinion electronically;(2)includes a means for bulk download of all OLC opinions or a selection of opinions retrieved using a text-based search;(3)provides free access to the opinions, and does not charge a fee, require registration, or impose any other limitation in exchange for access to the website; and(4)is capable of being upgraded as necessary to carry out the purposes of this section.(d)DefinitionsIn this section:(1)OLC opinionThe term OLC opinion means views on a matter of legal interpretation communicated by the Office of Legal Counsel of the Department of Justice to any other office or agency, or person in an office or agency, in the Executive Branch, including any office in the Department of Justice, the White House, or the Executive Office of the President, and rendered in accordance with sections 511–513 of title 28, United States Code. Where the communication of the legal interpretation takes place verbally, a memorialization of that communication qualifies as an OLC opinion.(2)Final OLC opinionThe term final OLC opinion means an OLC opinion that—(A)the Attorney General, Assistant Attorney General for the Office of Legal Counsel, or a Deputy Assistant General for the Office of Legal Counsel, has determined is final;(B)government officials or government contractors are relying on or have relied on;(C)is or has been relied upon to formulate legal guidance; or(D)is cited in another Office of Legal Counsel opinion.IIIStrengthening Congressional Role in and Oversight of Emergency Declarations and Designations301.Improving checks and balances on the use of the National Emergencies Act(a)Requirements relating to declaration and renewal of national emergenciesTitle II of the National Emergencies Act (50 U.S.C. 1621 et seq.) is amended by striking sections 201 and 202 and inserting the following:201.Declarations of national emergencies(a)Authority To declare national emergenciesWith respect to Acts of Congress authorizing the exercise, during the period of a national emergency, of any special or extraordinary power, the President is authorized to declare such a national emergency by proclamation. Such proclamation shall immediately be transmitted to Congress and published in the Federal Register.(b)Specification of provisions of law To be exercised and reportingNo powers or authorities made available by statute for use during the period of a national emergency shall be exercised unless and until the President specifies the provisions of law under which the President proposes that the President or other officers will act in—(1)a proclamation declaring a national emergency under subsection (a); or(2)one or more Executive orders relating to the emergency published in the Federal Register and transmitted to Congress. (c)Prohibition on subsequent actions if emergencies not approved(1)Subsequent declarationsIf a joint resolution of approval is not enacted under section 203 with respect to a national emergency before the expiration of the 30 calendar day period described in section 202(a), or with respect to a national emergency proposed to be renewed under section 202(b), the President may not, during the remainder of the term of office of that President, declare a subsequent national emergency under subsection (a) with respect to the same circumstances.(2)Exercise of authoritiesIf a joint resolution of approval is not enacted under section 203 with respect to a power or authority specified by the President in a proclamation under subsection (a) or an Executive order under subsection (b)(2) with respect to a national emergency, the President may not, during the remainder of the term of office of that President, exercise that power or authority with respect to that emergency.(d)Effect of future lawsNo law enacted after the date of the enactment of the Congressional Power of the Purse Act shall supersede this title unless it does so in specific terms, referring to this title, and declaring that the new law supersedes the provisions of this title.202.Effective periods of national emergencies(a)Temporary effective periods(1)In generalUnless previously terminated pursuant to Presidential order or Act of Congress, a declaration of a national emergency shall remain in effect for 30 calendar days (excluding Saturday, Sunday, and legal holidays) from the issuance of the proclamation under section 201(a) (not counting the day on which the proclamation was issued) and shall terminate when that 30-day period expires unless there is enacted into law a joint resolution of approval under section 203 with respect to the proclamation.(2)Exercise of powers and authoritiesUnless the declaration of national emergency has been terminated pursuant to Presidential order or Act of Congress, any emergency power or authority made available under a provision of law specified pursuant to section 201(b) may be exercised pursuant to a declaration of a national emergency for 30 calendar days (excluding Saturday, Sunday, and legal holidays) from the issuance of the proclamation or Executive order (not counting the day on which such proclamation or Executive order was issued). That power or authority may not be exercised after that 30-day period expires unless there is enacted into law a joint resolution of approval under section 203 approving—(A)the proclamation of the national emergency or the Executive order; and(B)the exercise of the power or authority specified by the President in such proclamation or Executive order.(b)Renewal of national emergenciesA national emergency declared by the President under section 201(a) or previously renewed under this subsection, and not already terminated pursuant to subsection (a) or (c), shall terminate on the date that is one year after the President transmitted to Congress the proclamation declaring the emergency or Congress approved a previous renewal pursuant to this subsection, unless—(1)the President publishes in the Federal Register and transmits to Congress an Executive order renewing the emergency; and(2)there is enacted into law a joint resolution of approval renewing the emergency pursuant to section 203 before the termination of the emergency or previous renewal of the emergency.(c)Termination of national emergencies(1)In generalAny national emergency declared by the President under section 201(a) shall terminate on the earliest of—(A)the date provided for in subsection (a);(B)the date provided for in subsection (b);(C)the date specified in an Act of Congress terminating the emergency; or(D)the date specified in a proclamation of the President terminating the emergency.(2)Effect of termination(A)In generalEffective on the date of the termination of a national emergency under paragraph (1)—(i)except as provided by subparagraph (B), any powers or authorities exercised by reason of the emergency shall cease to be exercised;(ii)any amounts reprogrammed, repurposed, or transferred under any provision of law with respect to the emergency that remain unobligated on that date shall be returned and made available for the purpose for which such amounts were appropriated; and(iii)any contracts entered into under any provision of law relating to the emergency shall be terminated.(B)Savings provisionThe termination of a national emergency shall not affect—(i)any legal action taken or pending legal proceeding not finally concluded or determined on the date of the termination under paragraph (1);(ii)any legal action or legal proceeding based on any act committed prior to that date; or(iii)any rights or duties that matured or penalties that were incurred prior to that date.203.Review by Congress of national emergencies(a)Joint resolution of approval definedIn this section, the term joint resolution of approval means a joint resolution that does not have a preamble and that contains only the following provisions after its resolving clause:(1)A provision approving one or more—(A)proclamations of national emergency made under section 201(a);(B)Executive orders issued under section 201(b)(2); or(C)Executive orders issued under section 202(b). (2)A provision approving a list of all or a portion of the provisions of law specified by the President under section 201(b) in the proclamations or Executive orders that are the subject of the joint resolution.(b)Procedures for consideration of joint resolutions of approval(1)IntroductionAfter the President transmits to Congress a proclamation declaring a national emergency under section 201(a), or an Executive order specifying emergency powers or authorities under section 201(b)(2) or renewing a national emergency under section 202(b), a joint resolution of approval may be introduced in either House of Congress by any member of that House.(2)Requests to convene Congress during recessesIf, when the President transmits to Congress a proclamation declaring a national emergency under section 201(a), or an Executive order specifying emergency powers or authorities under section 201(b)(2) or renewing a national emergency under section 202(b), Congress has adjourned sine die or has adjourned for any period in excess of 3 calendar days, the Speaker or their designee, after consultation with the minority leader of the House, shall notify the Members of the House to reassemble at such place and time as they may designate if, in their opinion, the public interest shall warrant it, and the majority leader of the Senate or their designee, after concurrence with the minority leader of the Senate, shall notify the Members of the Senate to reassemble at such place and time as they may designate if, in their opinion, the public interest shall warrant it.(3)Committee referral in the SenateIn the Senate, a joint resolution of approval shall be referred to the appropriate committee.(4)Consideration in SenateIn the Senate, the following shall apply:(A)Reporting and dischargeIf the committee to which a joint resolution of approval has been referred has not reported it at the end of 10 calendar days after its introduction, that committee shall be discharged from further consideration of the resolution and it shall be placed on the Calendar of Business.(B)Proceeding to considerationNotwithstanding Rule XXII of the Standing Rules of the Senate, when the committee to which a joint resolution of approval is referred has reported the resolution, or when that committee is discharged under subparagraph (A) from further consideration of the resolution, it is at any time thereafter in order to move to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against the motion to proceed to the consideration of the joint resolution) are waived. The motion to proceed shall be debatable for 4 hours evenly divided between a proponent and an opponent of the joint resolution of approval. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of a joint resolution of approval is agreed to, the joint resolution shall remain the unfinished business of the Senate until disposed of.(C)Floor considerationThere shall be 10 hours of consideration on a joint resolution of approval, to be divided evenly between the proponents and opponents of the joint resolution. There shall be a total of 2 hours of debate on any debatable motions in connection with the joint resolution, to be divided evenly between the proponents and opponents of the joint resolution.(D)AmendmentsNo amendments shall be in order with respect to a joint resolution of approval in the Senate.(E)Motion to reconsider vote on passageA motion to reconsider a vote on passage of a joint resolution of approval shall not be in order.(F)AppealsPoints of order and appeals from the decision of the Presiding Officer, shall be decided without debate.(5)Consideration in house of representativesIn the House of Representatives, the following shall apply:(A)Reporting and dischargeIf any committee to which a joint resolution of approval has been referred has not reported it to the House at the end of 10 calendar days after its introduction, such committee shall be discharged from further consideration of the joint resolution.(B)Proceeding to considerationAfter each committee to which a joint resolution of approval has been referred reports it to the House or has been discharged from further consideration thereof, it shall be in order to move to proceed to consider the joint resolution of approval in the House. All points of order against the motion are waived. Such a motion shall not be in order after the House has disposed of a motion to proceed on the joint resolution of approval. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order.(C)ConsiderationThe joint resolution of approval shall be considered as read. All points of order against the resolution and against its consideration are waived. The previous question shall be considered as ordered on the resolution to final passage without intervening motion except two hours of debate evenly divided and controlled by the sponsor of the resolution (or a designee) and an opponent. A motion to reconsider the vote on passage of the qualifying legislation shall not be in order.(D)AmendmentsNo amendments shall be in order with respect to a joint resolution of approval in the House.(6)Coordination with action by other house(A)In generalIf, before the passage by one House of a joint resolution of approval of that House, that House receives from the other House a joint resolution of approval with regard to the same proclamation described in section 201(a), then the following procedures shall apply:(i)The joint resolution of the other House shall not be referred to a committee.(ii)The procedure in the receiving House shall be the same as if no joint resolution had been received from the other House until the vote on passage, when:(I)If the text of the joint resolution of approval is identical to the text of the joint resolution of approval received from the other House, then the joint resolution of approval received from the other House shall supplant the joint resolution of approval of the receiving House on the final passage vote.(II)If the text of the joint resolution is not identical to the text of the joint resolution received from the other House, then that chamber shall vote on passage of its own resolution and it shall be in order immediately thereafter to make a privileged motion to proceed to the consideration of the measure from the other house, strike all after the enacting clause, and insert in lieu thereof the text of any joint resolution of approval passed by that chamber; that the joint resolution as amended be read a third time and engrossed, that the chamber pass the joint resolution as amended, and that the motion to reconsider be considered made and laid upon the table. Such a motion shall be disposed of without intervening action or debate.(B)Treatment of legislation of other houseIf one House fails to introduce, consider, or enact a joint resolution of approval under this section, the joint resolution of approval of the other House shall be entitled to expedited floor procedures under this section.(C)Special rule for revenue measuresIn the case of a joint resolution of approval which is a revenue measure:(i)The provisions of subparagraphs (A) and (B) shall not apply in the House of Representatives.(ii)The provisions of subparagraph (A) shall apply in the Senate to such joint resolution of approval which is a revenue measure even if the Senate has previously passed a joint resolution of approval with regard to the same proclamation described in section 201(a).(7)Resolution of differences between the housesIn the case of a difference between the two Houses of Congress with respect to the text of a joint resolution of approval passed by both Houses:(A)HouseDebate in the House of Representative on amendments between the Houses (or a conference report) on such resolution of approval, including a motion to concur with an amendment, shall be limited to not more than 1 hour, which shall be divided evenly between a proponent and an opponent. A motion to further limit debate is not debatable. It is not in order to move to reconsider the vote by which the message or conference report is agreed to or disagreed to.(B)SenateDuring the consideration in the Senate of a message between the Houses (or a conference report) on such resolution of approval and all amendments thereto, and debatable motions in connection therewith, consideration shall be limited to 10 hours, to be evenly divided between, and controlled by, the majority leader and minority leader or their designees. Consideration of any debatable motion related to the message between Houses (or conference report), including a motion to concur with an amendment, shall be limited to 1 hour, to be evenly divided between, and controlled by, the mover and the manager of a message between Houses (or conference report). Points of order and appeals shall be decided without debate.(C)Limitation on amendments between the houses(i)Prohibition on amendmentsNo amendments shall be in order.(ii)Amendments to strike or add specified provisions of lawClause (i) shall not apply with respect to any amendment—(I)to add or remove one or more proclamations of national emergency made under section 201(a), Executive orders issued under section 201(b)(2), or Executive orders issued under section 202(b); or(II)to strike a provision or provisions of law from the list required by subsection (a)(2); or(III)to add to that list a provision or provisions of law specified by the President under section 201(b) in the proclamations or Executive orders that are the subject of the joint resolution of approval.(8)Treatment of veto messageDebate on a veto message in the Senate under this section shall be 1 hour evenly divided between the majority and minority leaders or their designees.(c)Rule of constructionThe enactment of a joint resolution of approval under this section shall not be interpreted to serve as a grant or modification by Congress of statutory authority for the emergency powers of the President.(d)Rules of the House and SenateThis section is enacted by Congress—(1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in the House in the case of joint resolutions described in this section, and supersedes other rules only to the extent that it is inconsistent with such other rules; and(2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.204.Exclusion of certain national emergencies invoking International Emergency Economic Powers Act(a)In generalIn the case of a national emergency described in subsection (b), the provisions of the National Emergencies Act, as in effect on the day before the date of the enactment of the Congressional Power of the Purse Act, shall continue to apply on and after such date of enactment.(b)National emergency described(1)In generalA national emergency described in this subsection is a national emergency pursuant to which the President proposes to exercise emergency powers or authorities made available under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), supplemented as necessary by a provision of law specified in paragraph (2).(2)Provisions of law specifiedThe provisions of law specified in this paragraph are—(A)the United Nations Participation Act of 1945 (22 U.S.C. 287 et seq.);(B)section 212(f) of the Immigration and Nationality Act (8 U.S.C. 1182(f)); or(C)any provision of law that authorizes the implementation, imposition, or enforcement of economic sanctions with respect to a foreign country.(c)Effect of additional powers and authoritiesSubsection (a) shall not apply to a national emergency or the exercise of emergency powers and authorities pursuant to the national emergency if, in addition to the exercise of emergency powers and authorities described in subsection (b), the President proposes to exercise, pursuant to the national emergency, any emergency powers and authorities under any other provision of law..(b)Reporting requirementsSection 401 of the National Emergencies Act (50 U.S.C. 1641) is amended by adding at the end the following:(d)Report on emergenciesThe President shall transmit to Congress, with any proclamation declaring a national emergency under section 201(a) or any Executive order specifying emergency powers or authorities under section 201(b)(2) or renewing a national emergency under section 202(b), a report, in writing, that includes the following:(1)A description of the circumstances necessitating the declaration of a national emergency, the renewal of such an emergency, or the use of a new emergency authority specified in the Executive order, as the case may be.(2)The estimated duration of the national emergency, or a statement that the duration of the national emergency cannot reasonably be estimated at the time of transmission of the report.(3)A summary of the actions the President or other officers intend to take, including any reprogramming or transfer of funds and any contracts anticipated to be entered into, and the statutory authorities the President and such officers expect to rely on in addressing the national emergency.(4)In the case of a renewal of a national emergency, a summary of the actions the President or other officers have taken in the preceding one-year period, including any reprogramming or transfer of funds, to address the emergency.(e)Provision of information to CongressThe President shall provide to Congress such other information as Congress may request in connection with any national emergency in effect under title II.(f)Periodic reports on status of emergenciesIf the President declares a national emergency under section 201(a), the President shall, not less frequently than every 3 months for the duration of the emergency, report to Congress on the status of the emergency and the actions the President or other officers have taken and authorities the President and such officers have relied on in addressing the emergency..(c)Exclusion of imposition of duties and import quotas from presidential authorities under International Emergency Economic Powers ActSection 203 of the International Emergency Economic Powers Act (50 U.S.C. 1702) is amended—(1)by redesignating subsection (c) as subsection (d); and(2)by inserting after subsection (b) the following:(c)(1)The authority granted to the President by this section does not include the authority to impose duties or tariff-rate quotas or (subject to paragraph (2)) other quotas on articles entering the United States.(2)The limitation under paragraph (1) does not prohibit the President from excluding all articles imported from a country from entering the United States..(d)Conforming amendments(1)National Emergencies ActTitle III of the National Emergencies Act (50 U.S.C. 1631) is repealed.(2)International Emergency Economic Powers ActSection 207 of the International Emergency Economic Powers Act (50 U.S.C. 1706) is amended—(A)in subsection (b), by striking concurrent resolution and inserting joint resolution each place it appears; and(B)by adding at the end the following:(e)In this section, the term National Emergencies Act means the National Emergencies Act, as in effect on the day before the date of the enactment of the Congressional Power of the Purse Act..(e)Effective date; applicability(1)In generalExcept as provided in paragraph (2), this section and the amendments made by this section shall take effect upon enactment and apply with respect to national emergencies declared under section 201 of the National Emergencies Act on or after that date.(2)Applicability to renewals of existing emergenciesWhen a national emergency declared under section 201 of the National Emergencies Act before the date of the enactment of the Congressional Power of the Purse Act would expire or be renewed under section 202(d) of that Act (as in effect on the day before such date of enactment), that national emergency shall be subject to the requirements for renewal under section 202(b) of that Act, as amended by subsection (a).302.National Emergencies Act declaration spending reporting in the President’s budgetSection 1105(a) of title 31, United States Code, as amended by section 204, is further amended by adding at the end the following:(44)(A)a report on the proposed, planned, and actual obligations and expenditures of funds (for the prior fiscal year, the current fiscal year, and the fiscal years for which the budget is submitted) attributable to the exercise of powers and authorities made available by statute for each national emergency declared by the President, currently active or in effect during the applicable fiscal years.(B)Obligations and expenditures contained in the report under subparagraph (A) shall be organized by Treasury Appropriation Fund Symbol or fund account and by program, project, and activity, and include—(i)a description of each such program, project, and activity;(ii)the authorities under which such funding actions are taken; and(iii)the purpose and progress of such obligations and expenditures toward addressing the applicable national emergency.(C)Such report shall include, with respect to any transfer, reprogramming, or repurposing of funds to address the applicable national emergency—(i)the amount of such transfer, reprogramming, or repurposing;(ii)the authority authorizing each such transfer, reprogramming, or repurposing; and(iii)a description of programs, projects, and activities affected by such transfer, reprogramming, or repurposing, including by a reduction in funding..303.Emergency and overseas contingency operations designations by Congress in statuteSection 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)) is amended—(1)in clause (i), by striking and the President subsequently so designates; and(2)in clause (ii), by striking and the President subsequently so designates.